DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/25/2021 and 05/27/2022 are acknowledged by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bryant (US 2327980).
Bryant discloses:
1. A flow rate adjusting valve in which a needle valve (see page 1, lines 14-31 describing an embodiment with a rising stem type) is arranged so as to face a fluid passage of a main body (passage in portion 1), the flow rate adjusting valve comprising: a handle (24, 18 in fig. 1) configured to enable a rotational operation to be performed manually; an electric motor (12 in fig. 1) configured to be operated remotely; and a motive power transmission mechanism configured to selectively switch between a rotational operating force of the handle and a driving force of the electric motor, and to transmit the force to the needle valve, wherein the switching is performed by causing the handle to be moved in a direction of an axis of rotation (see page 2, lines 25-55)..
2. The flow rate adjusting valve according to claim 1, wherein: the handle (24) is configured to be moved along the axis of rotation of the handle in first and second directions that are mutually opposite to each other (moved with or against bias of spring 22); when the handle is pulled and moved in the first direction (against bias), a motive power transmission path between the handle and the needle valve is made continuous (19 engages with 9), and a motive power transmission path between the electric motor and the needle valve is interrupted midway (11 and 17 disengage); and when the handle is pushed and moved in the second direction (by bias of spring 22), the motive power transmission path between the handle and the needle valve is interrupted midway (9 and 19 disengage), and the motive power transmission path between the electric motor and the needle valve is made continuous (11 and 17 engage) (see page 2, lines 25-55).
4. The flow rate adjusting valve according to claim 2, further comprising a cover (4, 26, 28) configured to accommodate the electric motor (shaft 13 of electric motor) and the motive power transmission mechanism (11, 17) in cooperation with the main body (4 cooperates with main body 1, 31), wherein the cover includes a recess (recess in which 27 extends) into which the handle enters when the handle is moved to an end of movement in the second direction (18 extends into recess, as seen in fig. 2).
5. The flow rate adjusting valve according to claim 2, wherein: the motive power transmission mechanism includes a feed screw (5) configured to be screw-engaged with the needle valve; rotation of the needle valve about a central axis is restricted (in order to function with rotary non-rising stem, pg. 1, lines19-24); movement of the feed screw in an axial direction is restricted (non-rising, pg. 1, lines19-24); and when the screw is rotated, the needle valve moves in the axial direction (pg. 1, lines 19-24).
6. The flow rate adjusting valve according to claim 5, wherein: the motive power transmission mechanism includes a stem (16) configured to move in an axial direction of the feed screw; the feed screw rotates integrally with the stem (through engagement of 6 with 3); and the rotational operating force of the handle and the driving force of the electric motor are transmitted to the needle valve via the stem and the feed screw (through engagement of 6 with 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Bryant (US 2327980) in view of Renfro (US 4493336).
Bryant discloses the invention as essentially claimed, except for wherein: the needle valve is inserted and arranged inside a valve seat body fixed to the main body; and a needle packing in sliding contact with the valve seat body is mounted on an outer circumference of the needle valve.
Renfro discloses a related needle valve, wherein: the needle valve is inserted and arranged inside a valve seat body (43) fixed to the main body; and a needle packing (shown between 52 and 53) in sliding contact with the valve seat body is mounted on an outer circumference of the needle valve, for the purpose of providing sealing between the needle and the main body in which it is housed as it slides, in manner known in the art and which yields predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Bryant, such that the needle valve is inserted and arranged inside a valve seat body fixed to the main body; and a needle packing in sliding contact with the valve seat body is mounted on an outer circumference of the needle valve, as suggested by Renfro, for the purpose of providing sealing between the needle and the main body in which it is housed as it slides, in manner known in the art and which yields predictable results.

Allowable Subject Matter
Claims 3, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3309942 A, US 20030030337 A1, US 20120199767 A1, JP 58121383 A, US 4759386 A, US 5547164 A, US 4647007 A, US 4092877 A, CN 108561605 A, CN 109630738 A, RU 2406905 C2, WO 8805567 A, and WO 2007017831 A1 each disclose related valves having a motor combined with an alternate manual actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753